Citation Nr: 0326973	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  99-19 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for left arm 
paralysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a May 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO granted an increased rating of 70 percent 
for service-connected post-traumatic stress disorder (PTSD), 
and denied the claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A, § 1151 for left arm 
paralysis.

The matter of an increased rating for PTSD was the subject of 
another appeal before the Board.  In 1998, the Board remanded 
the case to the RO for further development.  As noted, the RO 
granted an increased rating of 70 percent for PTSD in May 
1999.  In July 1999, the veteran submitted a written 
statement withdrawing his appeal.  Therefore, the matter is 
no longer before the Board as the writing meets the 
requirements for an effective withdrawal of an appeal under 
38 C.F.R. § 20.204(b). 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Processing Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

A review of the file reveals that a letter addressing the 
Veterans Claims Assistance Act of 200 (VCAA) was issued in 
April 2003.  The veteran was informed that he had 30 days to 
respond to the request for development.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The CAFC found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

The veteran filed his claim for compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 in February 1999.  The 
statutory law governing this claim provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  38 U.S.C.A. 
§ 1151; see also 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) 
(2003).  

Pursuant to the provisions of 38 U.S.C.A. § 1151, for claims 
filed on or after October 1, 1997, benefits are precluded in 
the absence of evidence of VA carelessness, negligence, lack 
of proper skill, error in judgment, or an unforeseen event.  
Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); see 
also VAOPGCPREC 40-97.  Thus, evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment, or an 
unforeseen event is required for the veteran to prevail.

The veteran alleges that he currently suffers from left arm 
paralysis due to a vaccination received at a VA facility in 
1998.  A medical opinion concerning this claim has not been 
provided.  

The Board points out that questions involving the presence of 
disease involves diagnostic skills and is within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, a medical opinion should be secured.  
Since the Board cannot exercise its own independent judgment 
on medical matters, further examination is required, to 
include an opinion based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.
3.  The VBA AMC should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
special neurological examination by an 
appropriate specialist including on a fee 
basis if necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The examiner should determine whether it 
is at least as likely as not that the 
veteran incurred additional disability 
claimed as left arm paralysis as the 
result of VA medical care.  All pertinent 
symptomatology and findings should be 
reported in detail.  In particular, the 
examiner should offer an opinion as to 
whether the vaccination given in October 
1998 resulted in an increase in severity 
of a left arm disability.  The examiner 
should address whether it is at least as 
likely as not that any additional 
disability was caused by carelessness, 
negligence, lack of proper skill, error 
in judgment or similar instance of fault 
on VA's part.  A complete rationale must 
be provided for all opinions expressed.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for left 
arm paralysis. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


